DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I (claims 1 and 7) in the reply filed on 10/08/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Araki et al. (US 7,463,208).
claim 1, Araki et al. (figure 11/drawing below and Col 5,lines 1-40) discloses a peripheral core (3a/3b) disposed around the outer periphery of a coil;
a central core (4) disposed on the inner periphery of the coil (5), the central core including a material having a higher relative permeability than the peripheral core (Col 5,lines 1-40); and first and second connection core portions positioned at the respective outsides of opposite ends in an axial direction of the coil (see drawing below), each of the first and second connection core portions connecting the central core and the peripheral core (see drawing below), wherein each of the both first and second connection core portions or either one of the first and second connection core portions includes a central core flange portion (4a/4b), the central core flange portion being integrated with the central core (see drawing below), the central core flange portion extending from the central core toward the peripheral core (see drawing below), and wherein the first and second connection core portions include a remaining portion other than the central core flange portion, the remaining portion including a connection element (see drawing below showing the end portion of the flange 4a/4b connecting the end portion of the peripheral core 3a/3b), the connection element being integrated with the peripheral core (see drawing below).



    PNG
    media_image1.png
    668
    501
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 7,463,208) in view of Baker et al. (US 2016/0247627).
	Regarding claim 7, Araki et al. (figure 11/drawing below and Col 5,lines 1-40) discloses wherein the central core is columnar but does not expressly discloses wherein the peripheral core is cylindrical.
Baker et al. (figure 16-17 and para 0062) discloses wherein the peripheral core (1610) is cylindrical.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the peripheral core is cylindrical as taught by Baker et al. to the inductive of Araki et al. so as to promote low magnetic flux density and even magnetic flux density distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837